Exhibit 12 Computation of Ratio of Earnings to Fixed Charges (in millions except ratio of earnings to fixed charges) Year Ended December 31, 2008 2007 2006 2005 2004 Earnings: Income from continuing operations before income taxes and minority interest $ 883.6 $ 599.6 $ 292.1 $ 112.1 $ 79.2 Portion of rents representative of interest expense 8.7 7.2 10.5 2.7 1.6 Interest on indebtedness, including amortization of deferred loan costs 20.8 73.3 78.2 87.7 138.6 Amortization of capitalized interest - Minority interest in pre-tax income of subsidiaries that have not incurred fixed charges - 0.9 (0.6 ) (5.6 ) (3.8 ) Earnings, as adjusted $ 913.1 $ 681.0 $ 380.2 $ 196.9 $ 215.6 Fixed Charges: Portion of rents representative of interest expense $ 8.7 $ 7.2 $ 10.5 $ 2.7 $ 1.6 Interest on indebtedness, including amortization of deferred loan costs 20.8 73.3 78.2 87.7 138.6 Capitalized interest 39.0 10.3 2.4 0.5 1.2 Total fixed charges $ 68.5 $ 90.8 $ 91.1 $ 90.9 $ 141.4 Ratio of earnings to fixed charges 13.33 x 7.50 x 4.17 x 2.17 x 1.52 x
